DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (a child garment system), Species A (Figs. 1-6 and 10-11) in the reply filed on November 29, 2021 is acknowledged.
Claims 3 and 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Claims 5-9 were indicated as withdrawn by Applicant in the reply, however, claim 3 has been withdrawn by Examiner as claim 3 recites the zipper comprising a retainer box which, as disclosed in para. 0028, is a structure of non-elected Species B, Figs. 7-9, and the elected Species A (Figs. 1-6 and 10-11) comprises a “stopper” and not a “retainer box”.
Accordingly, claims 1-9 are pending in this application, with an action on the merits to follow regarding claims 1-2 and 4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second cuffs reinforced with stitching to secure said zipper (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2 and 4 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “said ankle selectively opening and closable by a zipper….”  As “a first ankle” and “a second ankle” were previously claimed, it is unclear is “said ankle” is referring to the first ankle, the second ankle, or to both ankles.  Based on the specification, Examiner respectfully suggests amending to recite, “said first and second ankles selectively opening and closable by a zipper….”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer (US 2018/0042310) in view of Stephenson (US 2338552).
Regarding claim 1, Mortimer discloses a child garment system (Figs. 1-5) comprising: a garment (10) with a first leg (see annotated Fig. 1) having a first ankle wherein when said zipper is in said second position, said opening provides access to a diaper within said garment and is configured to allow removal of said diaper without further removal of said garment (as disclosed in para. 0046 which recites, “to enable access to the diaper area of an infant without having to remove the infant garment 10 from the infant”).
While zipper implicitly have zipper tape, Mortimer does not expressly disclose said zipper comprising a zipper tape, said zipper tape secured to an interior of said first leg and said second leg.
Stephenson teaches a child’s garment with a zipper (19) comprising a zipper tape (20), said zipper tape secured to an interior of said first leg and said second leg (as disclosed in the second col. of p. 1, lines 28-37).
Mortimer and Stephenson teach analogous inventions in the field of children’s garments with zippered access openings across the legs.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the zipper tap to the interior of the legs of Mortimer as taught by Stephenson in order to form a more aesthetically pleasing garment and as such a configuration would be obvious to try as the zipper tape can either be secured to the 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the system to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 4, the modified system of Mortimer discloses further comprising: a gastrostomy tube (g-tube) access opening (opening created when zipper 14 is open, considered a g-tube access opening as it is capable of accommodating a g-tube) secured by a g-tube zipper (14) having a first orientation (orientation shown in Fig. 1) and a second orientation (not shown, but is the orientation when 14 is unzipped); wherein said first orientation comprises said zipper being closed, thereby closing said access opening (as can be seen in Fig. 1); wherein said second orientation comprises said zipper being unzipped and opened, thereby opening said access opening (as can be understood from Figs. 1, 5 and 4); and said access opening configured to provide access to a g-tube within said garment (as the opening is capable of providing access to a g-tube when it is inside the garment).

Claim 2 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mortimer and Stephenson as applied to claim 1 above, and further in view of Reid (US 2011/0231978).

Reid teaches a child’s garment comprising said first leg ending in a first cuff and said second leg ending in a second cuff (see annotated Fig. 2); said second cuff configured to prevent said zipper from separating at said second position (as the zipper terminates before the cuff); and said first cuff and said second cuff reinforced with stitching to secure said zipper (see para. 0006 where the cuffs comprises stitching on the inside seam line, such a stitching can be considered reinforcing as it reinforces the cuff from stretching and further secures the zipper since the stretch of the cuffs is limited and therefore preventing the leg from being stretched which could break the stitching of the zipper to the leg).  
Mortimer, Stephenson, and Reid teach analogous inventions in the field of children’s garments with access openings at the leg.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the feet and add cuffs to the legs of Mortimer as taught by Reid in order to provide a garment for older infants where bare feet may increase feel and traction needed when learning to walk.


    PNG
    media_image1.png
    779
    574
    media_image1.png
    Greyscale

Annotated Fig. 1 (Mortimer)


    PNG
    media_image2.png
    776
    747
    media_image2.png
    Greyscale

Annotated Fig. 2 (Reid)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with zippered access openings analogous to Applicant’s invention.  For example, Wise (US 2009/0293169) and Naismith (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732